Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-22-2009

Telly Royster v. J Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3353




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Telly Royster v. J Beard" (2009). 2009 Decisions. Paper 1996.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1996


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-65                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 08-3353
                                     ___________

                                  TELLY ROYSTER,
                                                      Appellant

                                           v.

J. BEARD, Secretary of PA DOC; S. BURKS, Chief Grievance Officer; D. KELCHER,
    Superintendent; R. MARSH, Unit Manager; B. STEIGERWALT, Unit Manager;
HUBER, COI Property; KLINE, COI Property; LEAHMAN, COI Property; SPRIGGLE,
                        COI Property; STUBBS, COI Property
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 06-cv-00842)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6


                Before: BARRY, AMBRO and SMITH, Circuit Judges

                           (Opinion filed: January 22, 2009)

                                     ___________

                                      OPINION
                                     ___________
PER CURIAM

       Telly Royster, a Pennsylvania state prisoner proceeding pro se, appeals from the

District Court’s order granting summary judgment in favor of appellees. For the reasons

set forth below, we will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       In April 2006, Royster commenced a civil rights action under 42 U.S.C. § 1983 in

the U.S. District Court for the Middle District of Pennsylvania against Defendants Jeffrey

Beard, Secretary of the Department of Corrections; Sharon Burks, former Chief

Grievance Officer at SCI-Camp-Hill; Superintendent Kelchner, Unit Manager Marsh,

Unit Manager Steigerwalt, Officer Huber, Officer Kline, Officer Spriggle (now

deceased), Officer Lehman, and Officer Stubbs, all employees of SCI-Camp Hill.

       Royster claimed that while he was imprisoned at SCI-Camp Hill, from March 2002

until February 2005, prison officials improperly confiscated and/or destroyed incoming

publications received through the mail as well as personal photographs and books. He

claimed that several of the Defendants did so in retaliation for prior administrative

grievances that he filed. He also claimed that certain Defendants conspired to “cover up”

the wrongful confiscation and destruction of his property.

       Defendants argued that Royster’s property was not confiscated in retaliation for his

prior grievances, but had been taken in accordance with prison policy. Under the rules

and regulations at SCI-Camp Hill, and specifically the unit where Royster was housed,



                                              2
inmates were not permitted to keep more than 10 books in their cells and in storage.1

Defendants also argued that Royster could not identify which publications had been

confiscated, nor could he identify the individuals who confiscated them.

       On April 27, 2005, Defendant Huber confiscated approximately 18 books from

Royster’s cell. Royster filed an administrative grievance claiming that he should be

allowed to retain all of his books because they were gifts from family and friends. The

grievance was subsequently denied and Royster filed an administrative appeal.

Defendant Kelchner denied the appeal, and Royster proceeded to file several other

grievances in an attempt to regain his books. Following repeated denials of his

administrative appeals, Royster commenced the present action pursuant to section 1983.

       In his Complaint, Royster alleged that Defendants Lehman, Stubbs, Steigerwalt,

Spriggle, Kline, Marsh, Kelchner, and Burks improperly confiscated his publications in

violation of his First and Fourteenth Amendment rights. He also alleged that Defendants

Huber, Beard, Kelchner, Marsh, and Burks retaliated against him by confiscating, and

later destroying, his property. Lastly, he claimed that Defendants Huber, Marsh,

Steigerwalt, Kelchner, Burks, Spriggle and Beard conspired against him to cover up the

alleged retaliatory conduct.

       In July 2006, Defendants filed a Motion to Dismiss Plaintiff’s Complaint pursuant



   1
   By memorandum dated April 5, 2004, which Royster acknowledged he received,
Defendant Marsh reminded inmates that if they had more than 10 books, they should
submit a request for disposition of the excess books or they would be confiscated.

                                            3
to Fed. R. Civ. P. 12(b)(6). In support of their Motion, Defendants argued that any claims

of wrongful confiscation of publications occurring before April 24, 2004, were barred by

the applicable statute of limitations. They further argued that Royster failed to state a

claim of a Constitutional violation against Defendants Burks and Beard and that he failed

to state a due process claim because the grievance process afforded him adequate post-

deprivation procedures for his confiscated property. The District Court granted

Defendants’ Motion as to the statute of limitations argument, thereby dismissing all

claims which arose prior to April 24, 2004. The Court denied the motion in all other

respects. The Court subsequently denied Royster’s Motion for Reconsideration. At the

close of discovery, Defendants moved for summary judgment. The District Court entered

an order granting summary judgment as to all defendants on all of Royster’s claims. The

Court subsequently denied reconsideration, and the present appeal followed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. See Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Because Royster is proceeding in

forma pauperis, we must review this appeal to determine whether it should be dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B). We dismiss an appeal if it “lacks an arguable

basis in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).2



   2
     Our review of the District Court's dismissal for failure to state a claim is plenary. Port
Auth. of N.Y. and N. J. v. Arcadian Corp., 189 F.3d 305, 311 (3d Cir. 1999). When
considering a district court's grant of a motion to dismiss under Rule 12(b)(6), "we accept
all factual allegations in the complaint as true and view them in the light most favorable
to the plaintiff." Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

                                              4
       We review a District Court's grant of summary judgment de novo. Pennsylvania

Coal Ass'n v. Babbitt, 63 F.3d 231, 235 (3d Cir. 1995). Summary judgment is proper

only if it appears “that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); Carrasca

v. Pomeroy, 313 F.3d 828, 832-33 (3d Cir. 2002). If a motion for summary judgment

demonstrates that no genuine issue of material fact exists, the nonmoving party must set

forth specific facts showing a genuine material issue for trial and may not rest upon the

mere allegations or denials of its pleadings. Connors v. Fawn Mining Corp., 30 F.3d 483,

489 (3d Cir. 1994). After a careful review of the record, we conclude that the District

Court correctly entered summary judgment against Royster on all of his claims.

       The District Court properly dismissed claims of retaliation against Defendants

Huber, Marsh, Kechner, and Burks because Royster failed to establish a prima facie case

of retaliation. Royster claimed that Huber retaliated against him by confiscating his

property because of a prior grievance that he filed. He also claimed that Marsh, Kechner,

and Burks retaliated against him by “deliberately responding to his grievances in a

misleading way” and because he chose to file a grievance in the first place. A prisoner-




The District Court properly dismissed Royster’s claims of improper confiscation of
publications arising prior to April 24, 2004. In Pennsylvania, there is a two year statute of
limitations for actions alleging personal injury. 42 Pa.C.S. § 5524(7). Royster claimed
that Defendants improperly confiscated his publications from 2002 to 2005, but did not
file his Complaint until April 24, 2006. Thus, any claim alleging improper confiscation
arising prior to April 24, 2004 was statutorily barred.

                                               5
plaintiff in a retaliation case must satisfy three elements: (1) that the conduct which led to

the allegation was constitutionally protected; (2) that he “suffered some ‘adverse action’

at the hands of prison officials”; and (3) that his constitutionally protected conduct was a

“substantial motivating factor” in the action taken against him. Rauser v. Horn, 241 F.3d

330,33 (3d Cir. 2001). Once a plaintiff establishes a prima facie case, the burden shifts to

the defendant to show by a preponderance of the evidence that the same disciplinary

action would have been taken even in the absence of protected activity. Id.

       We agree with the District Court that Royster satisfied the first two elements of the

claim, but failed to demonstrate any causal connection between his prior grievances and

the decision to confiscate his property. At his deposition, Royster did not ever recall

filing a grievance against Defendant Huber (or even naming him in a prior grievance).

He similarly could not identify which specific grievances he believed motivated the

alleged retaliatory conduct of the other Defendants. Defendants were entitled to summary

judgment on his claims of retaliation because he could not establish facts to support an

arguable connection between his protected activity and the adverse action taken against

him. Id.

       The District Court was also correct in granting summary judgment in favor of

Defendants Marsh, Burks, and Kelchner on Royster’s claims of conspiracy. Royster

claimed that Marsh and Kelchner were guilty of a “code of silence” and believed that

Marsh provided misleading responses to his grievances in order to further a civil



                                              6
conspiracy to deny his constitutional rights. He alleged that Burks and Kelchner

conspired against him because of a “good old boy system” in place at the prison. In order

to demonstrate the existence of a conspiracy under section 1983, “a plaintiff must show

that two or more conspirators reached an agreement to deprive him or her of a

constitutional right under color of law." Parkway Garage, Inc. v. City of Philadelphia, 5
F.3d 685, 700 (3d Cir. 1993). We agree with the District Court that Royster failed to

present any evidence that would have satisfied that requirement. His vague reference to a

perceived “code of silence” was insufficient to establish that Defendants reached an

agreement to deprive him of a constitutional right.

       The District Court was also correct in granting summary judgment to remaining

Defendants Beard, Steigerwalt, Lehman, Kline, Stubbs, and Spriggle. At his deposition,

Royster admitted that Defendant Beard did not have to respond personally to any of his

grievances and that he was permitted to delegate that responsibility to others. Thus,

Royster apparently sought to hold Beard liable in his capacity as a supervisor. This he

may not do. A “defendant in a civil rights action must have a personal involvement in the

alleged wrongs; liability cannot be predicated solely on the operation of respondeat

superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1986).

       We agree, too with the District Court that Defendants Lehman, Kline, and Stubbs

were entitled to summary judgment. Royster alleged that the officers confiscated several

of his incoming publications. However, Royster presented no evidence that Defendants



                                             7
were directly involved in confiscating the materials, nor could he name which specific

items that were confiscated. Furthermore, Defendant Steigerwalt was entitled to

summary judgment because he was not employed by the prison during the time Royster’s

claims arose. Lastly, summary judgment was proper as to Spriggle because Royster did

not assert a timely claim against the estate following Spriggle’s March 2007 death. See

Fed. R. Civ. P. 25(a)(1) (requiring a plaintiff to substitute a personal representative as a

party within 90 days of the filing of a suggestion of death.)3

       For the foregoing reasons, we conclude that the District Court properly entered

summary judgment against Royster on all of his claims. Accordingly, because this appeal

lacks an arguable basis, we will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B). We

also deny Royster’s request to appoint counsel. Tabron v. Grace, 6 F.3d 147, 157-8 (3d

Cir. 1993).




   3
   Defense counsel properly filed a Suggestion of Death as to Defendant Spriggle on
March 7, 2007.
                                        8